 



Exhibit 10.6
INTEL CORPORATION
2004 EQUITY INCENTIVE PLAN
STANDARD TERMS AND CONDITIONS RELATING TO NON-QUALIFIED STOCK OPTIONS GRANTED ON
AND AFTER FEBRUARY 1, 2006 UNDER THE INTEL CORPORATION 2004 EQUITY INCENTIVE
PLAN (other than grants made under the SOP Plus or ELTSOP programs)

1.   TERMS OF OPTION       The following standard terms and conditions
(“Standard Terms”) apply to Non-Qualified Stock Options granted to U.S.
employees under the Intel Corporation 2004 Equity Incentive Plan (the “2004
Plan”) (other than grants made under the SOP Plus or ELTSOP programs).   2.  
NONQUALIFIED STOCK OPTION       The option is not intended to be an incentive
stock option under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”) and will be interpreted accordingly.   3.   OPTION PRICE       The
exercise price of the option (the “option price”) is 100% of the market value of
the common stock of Intel Corporation (“Intel” or the “Corporation”), $.001 par
value (the “Common Stock”), on the date of grant, as specified in the Notice of
Grant. “Market value” means the average of the highest and lowest sales prices
of the Common Stock as reported by NASDAQ.   4.   TERM OF OPTION AND EXERCISE OF
OPTION       To the extent the option has become exercisable (vested) during the
periods indicated in the Notice of Grant and has not been previously exercised,
and subject to termination or acceleration as provided in these Standard Terms
and the requirements of these Standard Terms, the Notice of Grant and the 2004
Plan, you may exercise the option to purchase up to the number of shares of the
Common Stock set forth in the Notice of Grant. Notwithstanding anything to the
contrary in Section 5 or Sections 7 through 10 hereof, no part of the option may
be exercised after seven (7) years from the date of grant.       The process for
exercising the option (or any part thereof) is governed by these Standard Terms,
the Notice of Grant, the 2004 Plan and your agreements with Intel’s stock plan
administrator. Exercises of stock options will be processed as soon as
practicable. The option price may be paid (a) in cash, (b) by

1.



--------------------------------------------------------------------------------



 



    arrangement with Intel’s stock plan administrator which is acceptable to
Intel where payment of the option price is made pursuant to an irrevocable
direction to the broker to deliver all or part of the proceeds from the sale of
the shares of the Common Stock issuable under the option to Intel, (c) by
delivery of any other lawful consideration approved in advance by the Committee
of the Board of Directors of Intel established pursuant to the 2004 Plan (the
“Committee”) or its delegate, or (d) in any combination of the foregoing.
Fractional shares may not be exercised. Shares of the Common Stock will be
issued as soon as practicable. You will have the rights of a stockholder only
after the shares of the Common Stock have been issued. For administrative or
other reasons, Intel may from time to time suspend the ability of employees to
exercise options for limited periods of time.       Notwithstanding the above,
Intel shall not be obligated to deliver any shares of the Common Stock during
any period when Intel determines that the exercisability of the option or the
delivery of shares hereunder would violate any federal, state or other
applicable laws.       Notwithstanding anything to the contrary in these
Standard Terms or the applicable Notice of Grant, Intel may reduce your unvested
options if you change classification from a full-time employee to a part-time
employee.       IF AN EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKDAY, YOU
MUST EXERCISE YOUR OPTIONS BEFORE 3:45 P.M. NEW YORK TIME ON THE EXPIRATION
DATE.       IF AN EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKEND OR ANY
OTHER DAY ON WHICH THE NASDAQ STOCK MARKET (“NASDAQ”) IS NOT OPEN, YOU MUST
EXERCISE YOUR OPTIONS BEFORE 3:45 P.M. NEW YORK TIME ON THE LAST NASDAQ BUSINESS
DAY PRIOR TO THE EXPIRATION DATE.   5.   LEAVES OF ABSENCE

  (a)   Except as expressly provided otherwise in by these Standard Terms, if
you take a personal leave of absence (“PLOA”), the option will be exercisable
only to the extent and during the times specified in this Section 5:

  (1)   If the duration of the PLOA is 365 days or less, you may exercise any
part of the option that vested prior to the commencement of the PLOA at any time
during the PLOA. If the duration of the PLOA is greater than 365 days, any part
of the option that had vested prior to the commencement of the PLOA and that has
not been exercised will terminate on the 365th day of the PLOA.     (2)   If the
duration of the PLOA is less than thirty (30) days:

2.



--------------------------------------------------------------------------------



 



  a.   The exercisability of any part of the option that would have vested
during the PLOA shall be deferred until the first day that you return to work
(i.e., the date that the PLOA is terminated); and     b.   Any part of the
option that had not vested at the commencement of the PLOA and would not have
vested during the PLOA shall vest in accordance with the normal schedule
indicated in the Notice of Grant and shall not be affected by the PLOA.

  (3)   If the duration of the PLOA equals or exceeds thirty (30) days, the
exercisability of each part of the option scheduled to vest after commencement
of the PLOA shall be deferred for a period of time equal to the duration of the
PLOA. If you terminate employment after returning from the PLOA but prior to the
end of such deferral period, you shall have no right to exercise any unvested
portion of the option, except to the extent provided otherwise in Sections 8
through 10 hereof, and such option shall terminate as of the date that your
employment terminates.     (4)   If you terminate employment with the
Corporation during a PLOA:

  a.   Any portions of the option that had vested prior to the commencement of
the PLOA shall be exercisable in accordance with Sections 7 through 10 hereof,
as applicable; and     b.   Any portions of the option that had not vested prior
to the commencement of the PLOA shall terminate, except to the extent provided
otherwise in Sections 8 through 10 hereof.

  (b)   If you take an approved Leave of Absence (“LOA”) other than a PLOA under
Intel Leave Guidelines, the vesting of your options shall be unaffected by such
absence and will vest in accordance with the schedule set forth in the Notice of
Grant.

6.   SUSPENSION OR TERMINATION OF OPTION FOR MISCONDUCT       If you have
allegedly committed an act of misconduct as defined in the 2004 Plan, including,
but not limited to, embezzlement, fraud, dishonesty, unauthorized disclosure of
trade secrets or confidential information, breach of fiduciary duty or
nonpayment of an obligation owed to the Corporation, an Authorized Officer, as
defined in the 2004 Plan, may suspend your right to exercise the option, pending
a decision by the Committee (or Board of Directors, as the case may be) or an
Authorized Officer to terminate the option. The option cannot be exercised
during such suspension or after such termination.

3.



--------------------------------------------------------------------------------



 



7.   TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise in
by these Standard Terms, if your employment by the Corporation terminates for
any reason, whether voluntarily or involuntarily, other than death, Disablement
(defined below), Retirement (defined below) or discharge for misconduct, you may
exercise any portion of the option that had vested on or prior to the date of
termination at any time prior to ninety (90) days after the date of such
termination. The option shall terminate on the 90th day to the extent that it is
unexercised. All unvested stock options shall be cancelled on the date of
employment termination, regardless of whether such employment termination is
voluntary or involuntary.       For purposes of this Section 7, your employment
is not deemed terminated if, prior to sixty (60) days after the date of
termination from Intel or a Subsidiary, you are rehired by Intel or a Subsidiary
on a basis that would make you eligible for future Intel stock option grants,
nor would your transfer from Intel to any Subsidiary or from any one Subsidiary
to another, or from a Subsidiary to Intel be deemed a termination of employment.
Further, your employment with any partnership, joint venture or corporation not
meeting the requirements of a Subsidiary in which Intel or a Subsidiary is a
party shall be considered employment for purposes of this provision if either
(a) the entity is designated by the Committee as a Subsidiary for purposes of
this provision or (b) you are designated as an employee of a Subsidiary for
purposes of this provision.   8.   DEATH       Except as expressly provided
otherwise in by these Standard Terms, if you die while employed by the
Corporation, the executor of your will, administrator of your estate or any
successor trustee of a grantor trust may exercise the option, to the extent not
previously exercised and whether or not vested on the date of death, at any time
prior to 365 days from the date of death.       Except as expressly provided
otherwise in by these Standard Terms, if you die prior to ninety (90) days after
terminating your employment with the Corporation, the executor of your will or
administrator of your estate may exercise the option, to the extent not
previously exercised and to the extent the option had vested on or prior to the
date of your employment termination, at any time prior to 365 days from the date
of your employment termination.       The option shall terminate on the
applicable expiration date described in this Section 8, to the extent that it is
unexercised.   9.   DISABILITY       Except as expressly provided otherwise in
these Standard Terms, following your termination of employment due to
Disablement, you may exercise the option, to

4.



--------------------------------------------------------------------------------



 



    the extent not previously exercised and whether or not the option had vested
on or prior to the date of employment termination, at any time prior to 365 days
from the date of determination of your Disablement as described in this
Section 9; provided, however, that while the claim of Disablement is pending,
options that were unvested at termination of employment may not be exercised and
options that were vested at termination of employment may be exercised only
during the period set forth in Section 7 hereof. The option shall terminate on
the 365th day from the date of determination of Disablement, to the extent that
it is unexercised. For purposes of these Standard Terms, “Disablement” shall be
determined in accordance with the standards and procedures of the then-current
Long Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, and in the event you are not a participant in a then-current Long
Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, “Disablement” shall have the same meaning as disablement is defined
in the Intel Long Term Disability Plan, which is generally a physical condition
arising from an illness or injury, which renders an individual incapable of
performing work in any occupation, as determined by the Corporation.   10.  
RETIREMENT       For purposes of by these Standard Terms, “Retirement” shall
mean either Standard Retirement (as defined below) or the Rule of 75 (as defined
below). Following your Retirement, the vesting of the option, to the extent that
it had not vested on or prior to the date of your Retirement, shall be
accelerated as follows:

  (a)   If you retire at or after age 60 (“Standard Retirement”), you will
receive one year of additional vesting from your date of Retirement for every
five (5) years that you have been employed by the Corporation (measured in
complete, whole years). No vesting acceleration shall occur for any periods of
employment of less than five (5) years; or     (b)   If, when you terminate
employment with Intel, your age plus years of service (in each case measured in
complete, whole years) equals or exceeds 75 (“Rule of 75”), you will receive
accelerated vesting of any portion of the option that would have vested prior to
365 days from the date of your Retirement.

    You will receive vesting acceleration pursuant to either Standard Retirement
or the Rule of 75, but not both. Except as expressly provided otherwise in by
these Standard Terms, following your Retirement from the Corporation, you may
exercise the option at any time prior to 365 days from the date of your
Retirement, to the extent that it had vested as of the date of your Retirement
or to the extent that vesting of the option is accelerated pursuant to this
Section 10. The option shall terminate on the 365th day from your date of
Retirement, to the extent that it is unexercised.   11.   INCOME TAXES
WITHHOLDING

5.



--------------------------------------------------------------------------------



 



    Nonqualified stock options are taxable upon exercise. To the extent required
by applicable federal, state or other law, you shall make arrangements
satisfactory to Intel for the satisfaction of any withholding tax obligations
that arise by reason of an option exercise and, if applicable, any sale of
shares of the Common Stock. Intel shall not be required to issue shares of the
Common Stock or to recognize any purported transfer of shares of the Common
Stock until such obligations are satisfied. The Committee may permit these
obligations to be satisfied by having Intel withhold a portion of the shares of
the Common Stock that otherwise would be issued to you upon exercise of the
option, or to the extent permitted by the Committee, by tendering shares of the
Common Stock previously acquired.   12.   TRANSFERABILITY OF OPTION       Unless
otherwise provided by the Committee, each option shall be transferable only

  (a)   pursuant to your will or upon your death to your beneficiaries, or    
(b)   by gift to your Immediate Family (defined below), partnerships whose only
partners are you or members of your Immediate Family, limited liability
companies whose only shareholders are you or members of your Immediate Family,
or trusts established solely for the benefit of you or members of your Immediate
Family, or     (c)   by gift to a foundation in which you and/or members of your
Immediate Family control the management of the foundation’s assets.

    For purposes of these Standard Terms, “Immediate Family” is defined as your
spouse or domestic partner, children, grandchildren, parents, or siblings.      
With respect to transfers by gift under subsection (b), options are transferable
whether vested or not at the time of transfer. With respect to transfers by gift
under subsection (c), options are transferable only to the extent the options
are vested at the time of transfer. Any purported assignment, transfer or
encumbrance that does not qualify under subsections (a), (b) and (c) above shall
be void and unenforceable against the Corporation.       Any option transferred
by you pursuant to this section shall not be transferable by the recipient
except by will or the laws of descent and distribution.       The
transferability of options is subject to any applicable laws of your country of
residence or employment.   13.   DISPUTES       The Committee or its delegate
shall finally and conclusively determine any disagreement concerning your
option.

6.



--------------------------------------------------------------------------------



 



14.   AMENDMENTS       The 2004 Plan and the option may be amended or altered by
the Committee or the Board of Directors of Intel to the extent provided in the
2004 Plan.   15.   THE 2004 PLAN AND OTHER AGREEMENTS; OTHER MATTERS

  (a)   The provisions of these Standard Terms and the 2004 Plan are
incorporated into the Notice of Grant by reference. Certain capitalized terms
used in these Standard Terms are defined in the 2004 Plan.         These
Standard Terms, the Notice of Grant and the 2004 Plan constitute the entire
understanding between you and the Corporation regarding the option. Any prior
agreements, commitments or negotiations concerning the option are superseded.  
      The grant of an option to an employee in any one year, or at any time,
does not obligate Intel or any Subsidiary to make a grant in any future year or
in any given amount and should not create an expectation that Intel or any
Subsidiary might make a grant in any future year or in any given amount.     (b)
  Options are not part of your employment contract (if any) with the
Corporation, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.     (c)   Notwithstanding any
other provision of these Standard Terms, if any changes in the financial or tax
accounting rules applicable to the options covered by these Standard Terms shall
occur which, in the sole judgment of the Committee, may have an adverse effect
on the reported earnings, assets or liabilities of the Corporation, the
Committee may, in its sole discretion, modify these Standard Terms or cancel and
cause a forfeiture with respect to any unvested options at the time of such
determination.     (d)   Nothing contained in these Standard Terms creates or
implies an employment contract or term of employment upon which you may rely.  
  (e)   To the extent that the option refers to the Common Stock of Intel
Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof shall be utilized for
delivery upon exercise by the holder in accord with the terms hereof.     (f)  
Because these Standard Terms relate to terms and conditions under which you may
purchase Common Stock of Intel, a Delaware corporation, an essential term of
these Standard Terms is that it shall be governed by the laws of the State of
Delaware, without regard to choice of law principles of Delaware or other
jurisdictions. Any action, suit, or

7.



--------------------------------------------------------------------------------



 



      proceeding relating to these Standard Terms or the option granted
hereunder shall be brought in the state or federal courts of competent
jurisdiction in the State of California.

8.